DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Allowance Amendment
Applicant has submitted an after allowance amendment on 09 MAY 2022.  The amendment filed on 09 MAY 2022 has been entered and annotated. 
There are no changes to the reasons for allowance as previously indicated on the NOA on 17 MARCH 2022.  
Claims 2 and 5-12 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JEROME SMITH on 12 MAY 2022.
The application has been amended as follows: 
In Claim 6, in the instance of ‘the plates’ has been changed to ‘plates’; 
In Claim 7, in the instance of ‘the shape’ has been changed to ‘a shape’; 
In Claim 7, in the instance of ‘the periphery’ has been changed to ‘a periphery’; 
In Claim 10, in the instance of ‘microfluidic device’ has been changed to ‘microfluidic apparatus’; 
In Claim 11, in the instance of ‘microfluidic device’ has been changed to ‘microfluidic apparatus’; and 
In Claim 12, in the instance of ‘with with has been changed to ‘with’;
In Claim 12, in the instance of ‘with the ambient environment’ in line 3, has been changed to ‘an ambient environment’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797